Citation Nr: 0824678	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  07-08 770	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
type II, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service in Vietnam from December 1967 
to December 1969.  Among other awards and decorations, the 
veteran earned a Combat Infantryman Badge and a Purple Heart.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision.  The veteran 
requested a hearing before the Board.  The undersigned 
conducted a Travel Board hearing in March 2008.
 

FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1967 to December 1969. 

2.	On July 15, 2008, the Board was notified by the 
veteran's representative that the appellant died in April 
2008.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
STEVEN D. REISS 
Acting 	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


